PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/555,545
Filing Date: 4 Sep 2017
Appellant(s): JUNG, Chun Kil



__________________
Jung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

6/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6-7, and 24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-3, 6, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) in view of Jin (US 20090079387) in view of Takahashi (20160087448).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) ) in view of Jin (US 20090079387) in view of Takahashi (20160087448) in view of Moyer (US 9685814).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) in view of Jin (US 20090079387) in view of Takahashi (20160087448) in view of Priev (US 20150380971) in view of Muurinen (US20150097442).
Claims 8-10, 12-13, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) in view of Jin (US 20090079387).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) ) in view of Jin (US 20090079387) in view of Moyer (US 9685814).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120212178) in view of Jin (US 20090079387) in view of Priev (US 20150380971) in view of Muurinen (US20150097442).

Claim objections are objected to because of minor informalities – It is noted that objections are not appealable.

Examiners note:
 In the office action dated 6/8/2021, the Examiner issued a claim objection to claim 1 because claim 1 recites “based on the one or more response messages, signals,”. The Examiner noted that claim language “response messages, signals,” is a typographical error and interpreted claim language “response messages, signals,”  as ” response messages” 
Therefore, the Examiner has examined and interpreted claim language “response messages, signals,”  as ” response messages” and acknowledges that the noted oversight will be corrected after the decision from the board on the appeal.
 
Response to arguments

In regards to the 112, first rejection of claims 1-4, 6-7, and 24, 26-29 Appellant asserts (pg. 5):
Based at least on paragraphs [0035] and [0073], Applicant submits all elements of claim 1 have written description in a manner understandable to a person of ordinary skill in the art showing that the inventor actually invented the claimed invention at the time of filing. Therefore, Applicant requests reversal of this rejection of claim 1.
And further asserts:
As to claims 2-4, 6-7, and 24, 26-29, these claims were rejected based on their dependence on claim 1. Applicant submits these claims have written description support that complies with 35 U.S.C. §112 for at least the reasons claim 1 has written description support. Therefore, Applicant requests reversal of this rejection of claim 1.
In response:
Examiner respectfully disagree and maintains the 112 rejection of claims 1-4, 6-7, and 24, 26-29 for the following reasons:
The Examiner issued a 112, first rejection of claim language “a communication unit configured to emit one or more search signals at various locations of the charging region” because the specification does not support the communication unit configured to emit one or more search signals at one or more locations as claimed (See OA pg. 7).
Specifically, Fig. 3,7 and π [0035] cited by the Appellant supports the wireless power transfer apparatus (310/710)….emit one or more search signals at one or more locations of the charging region”, but does not support the communication unit 
As seen in Fig. 3,7 of the instant application, the wireless power transfer apparatus (310/710) comprises the moving unit 710, sensing unit 715, control unit 740, power conversions unit 720  and communication unit 730 ,…etc. 
However the specification (Fig. 3,7 [0035] or otherwise) does not specifically state which of the above elements within the wireless power transfer apparatus is emitting the search pings.
Additionally, [0073] cited by the Appellant discusses the communication unit communicating with the wireless power receiving apparatus 750 through the primary coil 705 or a separate Radio Frequency communication unit. Π [0073] of the instant application does not mention nor supports the communication unit emitting search pings at one or more locations of the charging region.
As such, the specification supports the wireless power transfer apparatus emitting search pings at one or more locations of the charging region but does not support nor is it inherent that the communication unit within the wireless power transfer apparatus is emitting search pings as claimed.
In regards to the 103 rejection of claim 1 Appellant asserts (pg. 6-7):
The Office Action admits that "Kim does not disclose a communication unit configured to both emit one or more search signals at one or more locations and receive from the wireless power receiving apparatus, one or more response messages." 
Kim also does not teach or suggest claim 1's control unit configured to determine a location of the wireless power receiving apparatus based on the one or more 
In response:
In regards to Appellants assertion “ Kim also does not teach or suggest claim 1's control unit configured to determine a location of the wireless power receiving apparatus based on the one or more response signals. In contrast, Kim discloses a charging station that detects a charging terminal. Kim's charging station uses a pressure sensor to determine a position at which the charging terminal has made contact with the charging station”
Examiner respectfully disagree for the following reasons:
The Appellant’s suggested/proposed interpretation of claim language “a control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages” is not supported in the specification and would improperly limit/narrow the claims under the BRI standard.
Specifically based on Appellants assertion that Kim’s pressure sensor determining a position at which the charging terminal has made contact with the charging station”, the Appellant is suggesting that the claimed “determine a location”  can be interpreted  as detecting a contact location/position or detecting ANY location of the wireless power receiving apparatus.
However using BRI in light of the specification, the claimed “determine a location” based on the one or more response messages is interpreted as determining a location corresponding to the location of the secondary coil, and not interpreted as determining a 
 Specifically, based on the specification of the instant application (Fig. 5 S500-520 and PGPUB [0059]- [0060]) the wireless power transfer apparatus detects a target location for the primary coil corresponding to the location of the wireless power receiving apparatus (or the secondary coil) (Fig. 5 S510 [0059]). The wireless power transfer apparatus detects this “target location” by transmitting the search pings (S510 [0059]) then moving the primary coil to the detected target location based on a response to the search pings (S520) [0059])-[0060]).
The specification also states that “The target location may be a location for the primary coil in which the degree of coupling of the primary coil and the secondary coil is equal to or more than a predefined value or becomes optimal.” (S510 [0059]).
Therefore, using BRI in light of the specification cited above, the Examiner uses Kim to teach a control unit (control unit that performs method of Fig. 5 and Fig. 6) configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages (Fig. 6 518 follows step 516 where primary coil 120 is moved to the coordinate where the magnitude of the induced voltage is maximized which correspond to the point where the center positions of the primary coil 120 and the secondary coil 220 are aligned with each other ([0074])).
Appellant further asserts (pg. 7):
Because Kim does not teach or suggest the above-noted elements of claim 1, the Office Action looks to Takahashi to remedy the deficiencies of Kim…. However, the Office Action fails to identify a passage in Takahashi that teaches or suggests the elements of claim 1 that are missing from Kim. More specifically, the Office Action fails 
In response:
The appellant is suggesting that the Examiner was required to use Takahashi to teach claim language “2) “a control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages”.
However, as stated above, the examiner disagrees with the Appellant’s remark stating that Kim does not teach “a control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages, signals” and points to pg. 10 of the OA where the Examiner uses Kim (and not Takahashi) to teach claim language “a control unit (control unit that performs method of Fig. 5 and Fig. 6) configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages (Fig. 6 516 and 518 and ([0074]). 
In regards to the claim language “a communication unit configured to emit one or more search signals at one or more locations of the charging region, and receive, from the wireless power receiving apparatus, one or more response messages corresponding to one or more of the search signals, each response message indicating a degree of coupling between the wireless power transfer apparatus and the wireless power receiving apparatus, Appellant asserts (pg. 6-7): 
“The Office Action admits that "Kim does not disclose a communication unit configured to both emit one or more search signals at one or more locations and receive 
And further asserts (pg. 7)
In the rejection of claim 1 and similarly claim 3, Because Kim does not teach or suggest the above-noted elements of claim 1, the Office Action looks to Takahashi to remedy the deficiencies of Kim. Specifically, the Office Action alleges that Takahashi teaches "a primary coil as a communication unit that is both emitting a signal. .. and receiving a response message."6 However, the Office Action fails to identify a passage in Takahashi that teaches or suggests the elements of claim 1 that are missing from Kim. More specifically, the Office Action fails to identify a passage in Takahashi that teaches or suggests: 1) a communication unit that emits one or more search signals at one or more locations and receives one or more response messages corresponding to one or more of the search signals, each response message indicating a degree of coupling between the wireless power transfer apparatus and the wireless power receiving apparatus.
In response:
The Appellant is suggesting that the Examiner was required to identify a passage in Takahashi that teaches or suggests the claim language above.
However "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references …. must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references. (MPEP 2142)
Specifically, as seen in the OA (pg. 10), the Examiner stated that although Kim shows a control unit (e.g. the primary coil 120) emitting the search signals and a  a communication unit configured to both emit one or more search signals at one or more locations and receive, from the wireless power receiving apparatus, one or more response messages. 
To support the conclusion that the claimed invention is directed to obvious subject matter, the Examiner uses Takahashi to teach "a primary coil as a communication unit that is both emitting a signal  (Fig. 2,4 transmitter 21 communicates to the power receiving apparatus 30 by transmitting modulated power via coil 23 [0040] [0049]) and receiving a response message ([0041] [0043] Fig. 2).
The Examiner further uses the above teachings of Takahashi to teach that it would be obvious to one of ordinary skill in the art to modify Kim’s control unit/primary coil as a communication unit (as taught by Takahashi) to perform both claimed limitations of emitting one or more search signals and receiving one or more response messages corresponding to one or more of the search signals in order to “use the same circuits for multiple uses (i.e. power transfer and communication) thereby saving on material and manufacturing costs.”
In regards to the 103 rejection of claim 1 Appellant further asserts (pg. 7):
Applicant notes that Takahashi's transmitter does not have a moving coil, so Takahashi's communications are unrelated to: 1) claim 1's communication unit that emits one or more search signals at one or more locations, and 2) claim 1's control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages. Therefore, neither Kim nor Takahashi teach or 
In response to Appellant’s remark “Takahashi's transmitter does not have a moving coil”, the examiner does not rely on Takahashi to teach a “moving coil”.
In response to Appellant’s remark that Takahashi is nonanalogous art, that “Takahashi's communications are unrelated to: 1) claim 1's communication unit that emits one or more search signals at one or more locations”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
In this case, the Appellant’s field of invention is a wireless power transmitting apparatus (Fig.  1,3,7) having a primary coil for generating a magnetic field and transmitting wireless power; and a wireless power reception device having a secondary coil for receiving the wireless power by being coupled to the primary coil (Figs. 1,3, and 7). 
Likewise, Takahashi discloses a wireless power transmission system comprising power transmitting apparatus that transmits power to a power receiving apparatus wherein power receiving apparatus receives the transmitted power via an antenna (Fig. 1-4 and Abstract [0038]). Therefore, Takahashi reference is in the Appellants field of endeavor and is thus analogous art.
In response to Appellant’s remark that Takahashi is nonanalogous art, that “Takahashi's communications are unrelated to:….claim 1's control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages.”, the Examiner does not rely on Takahashi but uses Kim to a control unit (control unit that performs method of Fig. 5 and Fig. 6) configured to  determine a location of the wireless power receiving apparatus, based on the one or more response messages (Fig. 6 516-518 ([0074]) as described above).
In regards to the 103 rejection of claim 1 Appellant further asserts (pg. 7-8):
Jin does not remedy the deficiencies of Kim and Takahashi because Jin does not provide what Kim and Takahashi are lacking….Hence, Jin does not teach or suggest the use of a communication unit configured to emit search signals at one or more locations or the responses thereto. The Office Action makes no allegation that Jin teaches or suggest the above-noted elements of claim 1. Therefore, Jin does not remedy the deficiencies of Kim and Takahashi.
In response:
As seen in the rejection of claim 1 and admitted by the Appellant, Examiner does not rely on Jin but uses the combined teachings of Kim and Takahashi to teach the claim language “a communication unit is configured to emit one or more search signals at one or more locations of the charging region and receive, from the wireless power receiving apparatus, one or more response messages corresponding to one or more of the search signals, each response message indicating a degree of coupling between the wireless power transfer apparatus and the wireless power receiving apparatus” as specified above.

In regards to the 103 rejection of claim 1 Appellant further asserts (pg. 8):
Additionally, the Office Action does not provide sound rational for combining Kim, 

And further asserts:
Kim's charging station uses a pressure sensor to detect the position of the charging terminal. Therefore, without any modification, Kim's charging station is already capable of locating the charging terminal using the pressure sensor and moving the charging station's primary coil to the charging terminal. Consequently, one of ordinary skill in the art would not "modify the control unit/primary coil of Kim as a communication unit to emit one or more search signals at one or more locations and receive, from the wireless power receiving apparatus, one or more response messages as taught by Takahashi.
And further asserts (pg. 8):
Furthermore, even if one of ordinary skill in the art wanted to save on material and manufacturing costs (see quote from Office Action above), one could easily reduce costs with very simple substitutions, such as choosing lower cost materials, circuits, etc. One need not look to modify a completely different wireless charging system that was designed to achieve completely different objectives.
In response:
Examiner respectfully disagrees. As stated above, the Appellant’s suggested/proposed interpretation of claim language “a control unit configured to determine a location of the wireless power receiving apparatus, based on the one or more response messages” is not supported in the specification and would improperly limit/narrow the claims under the BRI standard.
Specifically based on Appellants assertion that Kim’s pressure sensor 
However using BRI in light of the specification, the claimed “determine a location” based on the one or more response messages is interpreted as determining a location corresponding to the location of the secondary coil, and not interpreted as determining a contact location/position or ANY location of the wireless power receiving apparatus.
As such, while Kim’s pressure sensor detects “the contact state and the contact position between the subject charging terminal 200 and the charging station 150” ([0065] of Kim), the Examiner does rely on the use of Kim’s pressure sensor and its contact position to teach ”determin[ing] a location of the wireless power receiving apparatus based on the one or more response messages” as claimed.
Therefore, as state above, using BRI in light of the specification the Examiner uses Kim to teach a control unit (control unit that performs method of Fig. 5 and Fig. 6) configured to  determine a location of the wireless power receiving apparatus, based on the one or more response messages (Fig. 6 518 follows step 516 where primary coil 120 is moved to the coordinate where the magnitude of the induced voltage is maximized which correspond to the point where the center positions of the primary coil 120 and the secondary coil 220 are aligned with each other ([0074])).
In response to Appellants remarks “Additionally, the Office Action does not provide sound rational for combining Kim, Takahashi and Jin.” And “Consequently, one of ordinary skill in the art would not "modify the control the Examiner respectfully disagree.
As can be seen by the rejection of claim the Examiner states that it would have been obvious to a person of ordinary skill in the art to combine the teachings of  Kim and Takahashi in order for to use the same circuits for multiple uses (i.e. power transfer and communication) thereby saving on material and manufacturing costs (pg. 11 of OA).
The Examiner also stated that it would have been obvious to a person of ordinary skill in the art to combine the teachings of  Kim and Jin in order to continuously monitor the primary coil voltage/current to automatically adjust the position of the primary coil as taught by Jin ([0067]-[0070]).

In regards to the 103 rejection of claim 1 Appellant further asserts (pg. 8):
Given that Kim's charging station requires no modification to locate a charging terminal (it uses a pressure sensor) and that one of ordinary skill in the art could easily reduce costs with simple substitutions, there is no rational reason for modifying Takahashi as suggested in the Office Action. As such, the Office Action has not provided a rational basis for combining Kim, Takahashi, and Jin.
In response:
The Examiner does not modify Takahashi but modifies Kim with the teachings of Takahashi and Jin. Thus, the Examiner interprets Appellants remarks “there is no rational reason for modifying Takahashi as suggested in the Office Action” as an oversight and interprets said remark as “there is no rational reason for modifying Kim as 
As such, the Examiner disagree and as stated above and in the most recent office action, the Examiner states that it would have been obvious to a person of ordinary skill in the art to combine the teachings of  Kim and Takahashi in order for to use the same circuits for multiple uses (i.e. power transfer and communication) thereby saving on material and manufacturing costs (pg. 11 of OA).
The Examiner also stated that it would have been obvious to a person of ordinary skill in the art to combine the teachings of  Kim and Jin in order to continuously monitor the primary coil voltage/current to automatically adjust the position of the primary coil as taught by Jin ([0067]-[0070]).
In regards to the 103 rejection of claim 8 Appellant asserts (pg. 11):
The Office Action alleges that Kim teaches this in Figure 6 and the associated text at paragraphs [0071] et seq. However, paragraph [0071] Kim's charging station detects the charging terminal and the charging terminal's position using a pressure sensor in the charging station. Hence, Kim does not determine a location of the charging station based on a response message received from the charging terminal. Therefore, Kim does not teach or suggest this element of claim 8. Applicant submits that Jin does not provide what Kim is lacking. Therefore, Kim and Jin do not teach or suggest all elements of claim 8. Applicant requests reversal of this rejection.
In response:
As stated above in regards to the rejection of claim 1 and similarly claim 8, the Appellant’s suggested/proposed interpretation of claim language “determining a location 
The Appellant is suggesting that the claimed “determining a location”  can be interpreted as detecting a contact location/position or detecting ANY location of the wireless power receiving apparatus.
However using BRI in light of the specification, the claimed “determine a location” based on the one or more response messages is interpreted as determining a location corresponding to the location of the secondary coil, and not interpreted as determining a contact location/position or ANY location of the wireless power receiving apparatus.
Therefore, using BRI in light of the specification cited above, the Examiner uses Kim to teach claim language “determining a location of the wireless power receiving apparatus  based on at least one of the response messages (Fig. 6 518 follows step 516 where primary coil 120 is moved where the center positions of the primary coil 120 and the secondary coil 220 are substantially equal or aligned with each other at which the magnitude of the induced voltage is maximized ([0074])”
As such, while Kim’s pressure sensor detects “the contact state and the contact position between the subject charging terminal 200 and the charging station 150” ([0065] of Kim), the Examiner does rely on the use of Kim’s pressure sensor and its contact position to teach ”determin[ing] a location of the wireless power receiving apparatus based on the one or more response messages” as claimed.

In regards to the 103 rejection of claims 24, and similarly claims 25-26, Appellant asserts (pg. 9-10):
In rejecting claim 24, the Office Action alleges that Jin teaches adjusting the position of the primary coil even when the location of the wireless power receiving apparatus is changed.  The Office Action refers to Jin at paragraphs [0187] - [0189] and [0039]. Jin's paragraphs [0187] - [0189] relate to movements of Jin's primary coil, but do not mention or suggest movements of the secondary coil. Jin's paragraph [0039] is unrelated to movements. Applicant presumes that the Office Action may have been referring to Kim's paragraph [0039] (and Kim's charging station 150). However, Kim's paragraph [0039] describes a database containing control operations for an inductive charging device but does not relate to claim 24' s adjustment of a position of a primary coil even when the location of a wireless power receiving apparatus is changed. Therefore, the cited combination does not teach or suggest all elements of claim 24. Applicant requests reversal of this rejection.
In response:
The Examiner respectfully disagree, and points to the OA (pg. 14) where the Examiner refers to the teachings of Jin taught in claims 1 and 8 to teach similar claim language of claims 24-26 from which it depends. 
Specifically uses Jin to teach adjusting the position of the primary coil “… during the transfer of wireless power ([0187]-[0189] of Jin)”.  The Examiner further uses the teachings of Kim to teach claim language “occurs even when the location of the wireless power receiving apparatus is changed ([0039] where the charging terminal is placed (e.g. moved) on the charging station 150).   Thus the claim language of claims 24-26 would have been obvious in view of the combined teachings of Kim and Jin for the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TYNESE V MCDANIEL/Examiner, Art Unit 2859                                                                                                                                                                                                        
Conferees:
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859
                                                                                                                                                                                                        

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.